Citation Nr: 0936828	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including posttraumatic stress disorder and neurotic 
depressive reaction. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1949 to April 
1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in 
August 2004.  A transcript of the hearing is associated with 
the claims file. 

In March 2006, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 


FINDINGS OF FACT

1.  The occurrences of traumatic events identified by the 
Veteran are not verified.  

2.  Neurotic depressive reaction first manifested many years 
after service and is not related to any aspect of service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder including posttraumatic stress disorder and neurotic 
depressive reaction have not been met.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in October 2002, the RO provided two 
notices that together met the requirements except that the 
notices did not provide information on the criteria for 
assignment of a rating or effective date.  However, the Board 
concludes that such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained a 
medical examination for reasons provided below.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran served in the U.S. Navy including service as a 
seaman and gunner's mate aboard USS Manchester, CL-83, from 
November 1949 to March 1953.  Service personnel records 
showed that Manchester deployed to the Korea Theater of 
Operations from September 1950 to May 1951, November 1951 to 
May 1952, and January 1953 to July 1953.  The Veteran 
contends that he experiences posttraumatic stress disorder 
(PTSD) as a result of traumatic events during these 
deployments.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone to support a diagnosis of PTSD.  
A stressor must consist of an event during such service that 
is outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, not mere presence that constitutes a valid 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  
Service in a combat zone is stressful to some degree to all 
who are there, whatever their duties or experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 
12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) 
("the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Service personnel records showed that the Veteran did not 
receive personal combat awards.  At the August 2004 Board 
hearing, the Veteran testified that he was awarded five major 
battle stars (considered to be unit, or ship, citations) for 
five separate occurrences of minimum 30 days participation in 
battles.  Significantly, however, available service personnel 
records are negative for any personal engagement in combat; 
award of any decoration, medal, or badge indicative of 
involvement in combat; or receipt of wounds as a result of 
action with enemy forces.  

In November 2002, the Veteran noted that on "March 15, 1950-
51" while service aboard Manchester, he witnessed the 
killing of 6,000 enemy troops during a battle.
  
In an August 2004 Board hearing, the Veteran stated he 
experienced recurrent dreams of many events during the Korean 
deployments.  In July or August 1950, his ship sustained a 
boiler explosion that killed three shipmates.  He did not 
recall their names.  He further stated that his ship 
participated in the Ichon landings and was present, standing 
in the snow on deck, for the burials of many men at sea.  The 
men were Navy and Air Force pilots and soldiers but not 
members of his crew.  He stated that he was assigned to 
assist in handling the bodies.  He stated that he witnessed 
his ship firing on small fishing vessels because they were 
suspected of containing explosives and participated in many 
prolonged periods of shore bombardment throughout the 
deployments.  

In January 2007, the RO requested copies of deck logs of USS 
Manchester from July 1, 1950 to October 28, 1950 from the 
National Archives and Records Administration (NARA).  In 
February 2007, NARA responded that they were unable to 
provide records for more than a span of a few months.  In 
response to the RO's request to narrow the period in which 
his traumatic events occurred, the Veteran noted in a May 
2007 statement that "it all began for me" on September 13, 
1950, the date of the attack on Inchon when his ship 
participated in shore bombardment.  The ship was then ordered 
to "stand-by" for the next week, and the Veteran noted that 
the water around the ship was surrounded by the bodies of the 
dead and that he continued to recall the view and smells of 
that scene.  The Veteran did not provide more specific dates 
or information regarding the boiler explosion.  The RO 
requested and received the ship's deck logs for July 1, 1950, 
September 13, 1950, and October 28, 1950.   The ship was 
moored in port in the United States in July and moored in an 
allied nation port in October.   

In compliance with an August 2008 Board remand, the RO 
requested deck logs for September 14, 1950 through October 
28, 1950.  NARA provided copies of deck logs from September 
15, 1950 to September 28, 1950 together with an internet 
article from a commercial source that showed that these were 
the dates of the amphibious assault at Inchon.  

The Board reviewed the deck logs for USS Manchester on 
September 13, 1950 and from September 15, 1950 to September 
28, 1950.  On September 13, the ship was avoiding a typhoon 
and steaming independently enroute to Sasebo, Japan.  On 
September 15, the ship joined a fast aircraft carrier task 
force.  From September 15 to September 28, the ship supported 
strike aircraft operations and conducted several underway 
replenishments.  The ship transferred and received a small 
number of crewmembers.  On September 27, the ship engaged in 
a shore bombardment for approximately two hours.  There were 
no entries regarding the receipt of incoming fire from shore 
batteries.  There were no entries regarding a sighting of 
dead bodies in the water, taking aboard wounded, or 
performing burials at sea.  There were no entries regarding 
the receipt of incoming fire from aircraft or from shore 
batteries and there were no combat injuries to the Manchester 
crew.  

Service personnel records contain administrative remarks 
signed by the ship's personnel officer that generally 
described USS Manchester's operations during two deployments 
from August 1950 to June 1951 and from November 1951 to May 
1952.   The officer noted that the ship engaged in shore 
bombardment on many occasions and was under fire from enemy 
shore batteries starting in December 1950.  However, there 
were no indications that the ship was hit or sustained damage 
or personnel casualties.  On one occasion, the ship rescued 
personnel from an allied warship that had run aground.  There 
were no notations regarding collecting dead from the sea, 
embarking wounded soldiers or airmen, or conducting burials 
at sea.    

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for a psychiatric disorder.  The 
Veteran's mental health status was not evaluated on an April 
1953 discharge physical examination. .  

In an August 2004 Board hearing, the Veteran stated that he 
had been treated for nightmares with shock therapy by a 
private physician at a private hospital in the 1970s.  
Records of treatment from this hospital from February 1954 to 
May 1978 were obtained and associated with the claims file.  
In June 1973, the physician noted that the Veteran had been 
examined for intestinal and chest discomfort the previous 
year with negative results.  The physician noted the 
Veteran's reports of a sudden onset the previous September of 
loss of appetite, insomnia, restlessness, agitation, 
nervousness, chest pain, and loss of interest.  The physician 
noted the Veteran's spouse's report of observing symptoms of 
moodiness and depression despite a change to a less demanding 
job.  The physician diagnosed neurotic depressive reaction.  
In July 1973, the physician noted that the Veteran underwent 
a course of electro-convulsive therapy and was prescribed 
rest and medication.  The Veteran did not report nor did the 
physician mention any events in service.  The physician 
followed the Veteran's status through December 1975 when he 
noted that no pathology had been found for the Veteran's 
various chest and intestinal pain complaints.  The physician 
concluded that the symptoms were psychosomatic.  Records of 
treatment at other private medical facilities from March 1976 
to November 1983 and from August 1981 to December 1989 are 
silent for any psychiatric symptoms or treatment.  

In September 2002, a VA examiner at a mental health clinic 
noted the Veteran's report of treatment for depression in the 
1960s and reports of recurrent nightmares of his experiences 
in the Navy during the Korean War from 1949 to 1953.  The 
nightmares were not about one specific event but many events 
over the entire war.  The examiner noted that the Veteran did 
not wish to discuss the events in detail.  The examiner noted 
the Veteran's reports of trouble concentrating and waking up 
in a sweat, reliving the situation, and experiencing feelings 
of terror and fear for his life.  The examiner did not note 
the details of any particular situation.  The examiner 
diagnosed PTSD.  The examiner advised the use of an 
antidepressant medication but the Veteran agreed only to 
taking sleep inducing medication.  Later the same month, the 
Veteran was examined at a VA geropsychiatric clinic.  The 
examiner noted the same symptoms and reports by the Veteran 
and initiated a treatment program with medication and 
supportive therapy.  The examiner continued the diagnosis of 
PTSD but made no comments regarding specific traumatic 
events.  

As a preliminary matter, the Board concludes that the Veteran 
was not engaged in combat with the enemy as the term is used 
in 38 U.S.C. § 1154(b).  The Veteran was aboard the light 
cruiser USS Manchester for several deployments to the Korean 
Theater of Operations and participated in shore bombardments 
in which the enemy returned long range fire.  However, the 
record does not show nor does the Veteran contend that his 
ship was hit or sustained any damage or casualties.  There is 
clear and convincing evidence in the ship's deck logs that 
bombardment operations did not result in an event that was 
outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  The Board 
concludes that his experiences did not occur in combat as 
they are not consistent with the circumstances, conditions, 
or hardships of the veteran's service in a combat theater.  
Therefore, verification of the occurrence of the stressors is 
necessary. 

The Board concludes that service connection for PTSD is not 
warranted because the evidence of record does not confirm the 
occurrence of the contended traumatic events.  At his Board 
hearing, the Veteran stated that he was present when three 
sailors died in a boiler explosion while his ship was in 
transit from its home port.  In response to an RO request for 
a limited range of dates to obtain deck logs to confirm the 
occurrence of this event, the Veteran responded in May 2007 
and only described his ship's participation in the Inchon 
landings after the ship arrived in theater. The Board finds 
that his report of witnessing the deaths of thousands of 
enemy soldiers as a result of the bombardment is not credible 
as it is inconsistent with the circumstances of his duties as 
a crewmember of a warship engaged in long range bombardment 
of shore installations and formations.  Further, the Board 
finds that his reports of witnessing dead bodies in the 
water, handling dead and wounded soldiers and airmen, and 
participating in mass burials at sea are not credible as his 
ship's deck log would have shown any such events.  Therefore, 
the Board concludes that the occurrences of the traumatic 
events described by the Veteran are not verified.  The 
Veteran does not contend that any episode of return fire 
during a shore bombardments starting in December 1950 was an 
event productive of his symptoms.  Moreover, the deck logs do 
not show that his vessel sustained any damage or casualties.  
Therefore, there was no record of an event that was outside 
the range of usual human experience that would be markedly 
distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person 
being seriously injured or killed.  

The Board further notes that the VA examiner's diagnosis of 
PTSD was made with reference to an unspecified series of 
stressful events extending over the entire period of service.  
Although DSM-IV permits a diagnosis based on a series of 
traumatic events, the VA examiners who provided the diagnosis 
did not note the details of any individual event or explained 
how one or more similar events were productive of the 
Veteran's disorder.  Just because a physician or other health 
professional accepted appellant's description of his wartime 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the Board is required to grant 
service connection for PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

As the record showed that the Veteran experienced a several 
psychiatric symptoms and has been diagnosed with neurotic 
depressive reaction in 1973, the Board will consider whether 
service connection is warranted for other disorders in 
addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

In this case, the Board concludes that service connection for 
neurotic depressive reaction is not warranted.  Service 
treatment records are very limited and the Veterans' mental 
health was not evaluated at the time of discharge.  However, 
private medical records showed no evidence of symptoms or 
treatment for any psychiatric illness until 1973, many years 
after service.  The Veteran does not contend that he 
experienced psychiatric symptoms in service or prior to 1973.  
Examiners in 1973 who diagnosed neurotic depressive reaction 
referred to psychosomatic symptoms and not to any events in 
service.  

The Board considered whether a medical examination, 
additional medical records, or a medical opinion are 
necessary to decide the claim.  VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

In this case, the Board concludes that additional medical 
evidence is not required because the occurrences of the 
traumatic events in service have not been verified.  Further, 
the Veteran does not contend that he experienced any 
psychiatric symptoms in service or after service prior to 
1973.  

The weight of the credible and probative evidence 
demonstrates that the Veteran's neurotic depressive reaction 
first manifested many years after service and is not related 
to his active service and that the occurrences of his 
contended traumatic event are not verified.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder including 
posttraumatic stress disorder and neurotic depressive 
reaction is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


